WELLS, Judge.
Petitioner assigns error to the trial court’s holding that the Writ of Habeas Corpus was an inappropriate procedure for challenging the rescission of his M.A.P.P. contract. The Writ of Habe-as Corpus, described by this Court as “critically significant to American jurisprudence,” In re Stevens, 28 N.C. App. 471, 221 S.E. 2d 839 (1976), provides a method for the judiciary to ensure that personal liberties are not restrained or compromised by illegal imprisonment. See In re Burton, 257 N.C. 534, 126 S.E. 2d 581 (1962).
An individual whose initial imprisonment was lawful may nevertheless obtain his release under the writ, “Where, ... by some act, omission or event, which has taken place afterwards, the party has become entitled to be discharged.” N.C. Gen. Stat. § 17-33(2) (1983). Petitioner contends that entering the M.A.P.P. agreement with the North Carolina Division of Prisons and the North Carolina Parole Commission constituted such an act or event. The difficulty with petitioner’s position lies in the fact that *111the M.A.P.P. program is entirely an administrative function, and that the revocation of his contract was an administrative decision.
This Court confronted a similar issue in In re Stevens, supra, where a prisoner who had been recommended for parole sought habeas corpus relief in connection with the State Department of Correction’s decision to lower his correctional status grade, thus diminishing his chances to obtain a conditional release. We held that because this was an administrative determination the Writ of Habeas Corpus was not appropriate. “Thus, the difficult problems of when a person should be released and under what circumstances turn on analysis of internal correction policy, and rightfully lie within the sole administrative jurisdiction of our State governmental departments, and are not, barring a clear instance of constitutional infirmity, subjects appropriate for judicial scrutiny.” Id. (citing Goble v. Bounds, 281 N.C. 307, 188 S.E. 2d 347 (1972)).
Petitioner’s relief for rescission of his M.A.P.P. contract must come through administrative procedures before the Division of Prisons and the Parole Commission. Habeas Corpus is not an appropriate vehicle for obtaining judicial review of the Parole Commission’s decision, absent a clear violation of constitutional rights. Because no such violation appears in this case, we hold that the trial court correctly denied the Petition for Writ of Habeas Corpus. We overrule this assignment of error.
Because of our disposition of this issue we do not reach petitioner’s other assignments of error.
Affirmed.
Judges Arnold and Cozort concur.